Exhibit 10.6

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of December 27,
2017, by and among Fyoosion, LLC a Delaware limited liability company
(“Fyoosion” or the "Seller"), and Grom Social Enterprises, Inc. a Florida
corporation (“Purchaser”).

 

R E C I T A L S

 

A.       The Board of Directors of the Purchaser and the Mangers of the Seller
believe it is in the best interests of each company and their respective
stockholders and/or members that the Purchaser, in consideration for the
purchase price as set forth herein, acquire the all of assets of the Seller
which shall include all assets among things such as goodwill, cash, accounts
receivable, prepayments, patents, trademarks, source code, hardware appliances
as well as all other documentation, processes, equipment and know how necessary
to operate the Seller’s business (the “Assets”) in a manner similar to its
current operations.

 

B.       The Seller, on the one hand, and Purchaser, on the other hand, desire
to make certain representations, warranties, covenants and other agreements in
connection with the sale of the Assets.

 

NOW THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants, agreements, conditions
and promises contained herein and therein and other good and valuable
consideration as described below, the parties hereby agree as follows:

 

1.Sale of Assets.

 

The Seller shall cause to be sold, assigned, transferred, conveyed and delivered
to the Purchaser, at the Closing (as defined in Section 1.5), good and valid
title to but not limited to:

 

(a)       the Fyoosion software (the “Apps”);

 

(b)       the domain name listed on Schedule 1.1 (b);

 

(c)       all source code and object code pertaining to the Apps;

 

(d)       all web pages, image files and html code pertaining to the websites;

 

(e)       all online accounts, including usernames and passwords, for the App or
the Websites including the

 

Amazon cloud hosting account, the iTunes App Store account, the Google Play
account, the Apps’ Facebook pages, and any other social media or online accounts
pertaining to the Apps or the Websites; All design assets pertaining to the Apps
or the Websites including image files, wire frames, and mock-ups;

 

(f)       all product documentation pertaining to the Apps or the Websites
including use cases and technical support matters;

 

(g)       the goodwill associated with or used exclusively in connection with
the operation of the Apps and the Websites;

 

(h)       all of Seller’s rights and obligations to the extent arising under any
contracts identified on Schedule 1.1(i) attached hereto (the “Assumed
Contracts”); any contract identified as an Assumed Contract must have a zero
($-0-) balance which is documented with a current statement as of date of
Closing. Seller warrants that it has disclosed to the Purchaser, any and all
contracts currently entered into by the Seller, necessary to maintain the
Fyoosion website and to preserve the value of the Assets being conveyed.

 

(i)       all databases and user data owned by Seller and used in the operation
of the Apps and Websites, including specifically customer lists, subscriber
lists and information relative to users who downloaded the Apps;

 

(j)       all inventions, trademarks, trade names, service marks, trade secrets,
copyrights, and any applications therefor, and all computer software programs,
or applications and tangible or intangible proprietary information or material
(“Intellectual Property”) owned by Seller and used in the Apps; and

 

 

 

 1 

 

 

 

(k)       all available sales literature, promotional literature, customer,
supplier and distributor lists, art work, and purchasing records used in the
operation of the Apps or the Websites.

 

(l)       The form of Bill of Sale is attached hereto and incorporated herein as
Exhibit "A".

 

1.2       Assumed Liabilities. The Purchaser shall assume all accounts payable
balances of the Seller as of the Closing to the creditors listed in Exhibit “B”.
Purchaser will not assume any other liabilities of the Seller whatsoever. 

 

1.3 Purchase Price for the Assets. The total initial purchase consideration is
300,000 shares of Purchaser’s Common Stock (the “Shares”), issuable to Seller or
its assigns and to be delivered at Closing. The Shares shall be subject to the
terms and conditions of that certain “leak-out” agreement in the form attached
hereto and incorporated herein as if set forth, as Exhibit “C.” As a material
term of this Agreement, a duly authorized Manager of Purchaser and/or each of
Seller’s assigns shall be obligated to sign and deliver to Purchaser a duly
executed Leak-Out Agreement.

 

1.4 Contingent Earnout. A Contingent Earnout of up to an additional 200,000
shares of Purchaser’s Common Stock may be earned and will become payable to the
Seller or its assigns only if the business attributable to the Assets achieves
the following performance goal, post-Closing:

 

(a)      The businesses relating to the use of the Assets attain a minimum of
$125,000 in pre-tax earnings before interest, taxes, depreciation and
amortization (“EBITDA”) calculated using generally accepted accounting
principles (“GAAP”) for the one-year period post-closing. This calculation shall
be based upon the Assets stand-alone performance excluding any of Purchaser’s
intercompany revenue and expense, not including any corporate fees or charges.

 

(b)      If Seller is no longer in existence at the time the Contingent Earnout
is earned and paid, the Contingent Earnout shall be paid to the former members
of Seller in the following proportions: 38% to WEI, 9% to SEP, 7% to Dimitry
Polonskiy and 46% to Abhishek Jain.

 

1.5 Employment Agreements. As part of the consideration for the Assets, Abhishek
Jain and Dimitry Polonskiy shall each agree to the terms and conditions of those
respective employment agreements, attached hereto and incorporated herein as
Exhibits D-1 and D-2.

 

1.6 The Closing. The Closing of the sale of the Assets (the "Closing") shall
take place at the offices of the Purchaser at 5:00 p.m. on December 29, 2017, or
such other time and location as the parties hereto may so agree in the future.

 

(a)      At Closing, the Seller shall execute and deliver, or shall cause to be
executed and delivered to the Purchaser such bills of sale, in the reasonable
judgment of the Purchaser and its counsel that are deemed be necessary or
appropriate to assign, convey, transfer and deliver to the Purchaser good and
valid title to the Assets free of any Encumbrances;

 

(b)      The Purchaser shall deliver to the Seller or its assigns a certificate
for the Shares and the signed Employment Agreements referenced in 1.5, above;

 

(c)      If, at any time after the Closing, any further action is reasonably
determined by the Purchaser to be necessary or desirable to carry out the
purposes of this Agreement or to vest the Purchaser with full right, title and
possession of and to all of the Assets, the officers and directors of the
Purchaser shall be fully authorized (in the name of the Seller and otherwise) to
take such action.

 

2.Representations and Warranties of the Seller.

 

The Seller hereby represents and warrants, to and for the benefit of the
Purchaser, as follows:

 

2.1       Organization. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Seller has never conducted any business under or otherwise used,
for any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or other name, other than "Fyoosion LLC.”

 

2.2 Authority to Act. The Seller has taken all action legally required to sell
the Assets to the Purchaser and has obtained all consents of its Managers and/or
Members to engaged in the sale of the Assets herein. The Seller has the absolute
and unrestricted right, power and authority to enter (as defined in this
subsection), into and to perform its obligations under this Agreement.

 

 

 

 2 

 

 

2.3 Title to the Assets. The Seller owns (and will own as of the Closing Date),
and has (and will have as of the Closing Date) good and valid title to, all of
the Assets, all of which are free and clear of any Encumbrances. The Assets
collectively constitute, as of the date hereof, and will collectively
constitute, as of the Closing, all of the properties, rights, interests and
other tangible and intangible assets necessary to enable the Purchaser to
conduct the business of Fyoosion in the manner in which such business had been
conducted and in the manner in which such business is proposed to be conducted.

 

2.3 Proceedings; Orders. There is no pending Proceeding, and, to the knowledge
of the Seller, no Person has threatened in writing to commence any Proceeding:
(i) that involves the Seller or that otherwise relates to or could reasonably be
expected to affect any of the Assets or the Business (whether or not any Seller
is named as a party thereto); or (ii) that no challenges that could reasonably
be expected to have the effect of preventing, delaying, making illegal or
otherwise interfering with, any of the Assets, have been asserted and no event
has occurred, and no claim, dispute or other condition or circumstance exists,
that could reasonably be expected to directly or indirectly give rise to or
serve as a basis for the commencement of any proceeding involving the sale of
the Assets

 

2.4 Non-Contravention; Consents. The consummation or performance by the Seller
herein will not directly or indirectly (with or without notice or lapse of
time):

 

(a)       contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge this transaction or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which the Seller, or any of the assets of the Seller, is subject;

 

(b)       cause any of the Assets to be reassessed or revalued by any taxing
authority or other Governmental Body;

 

(c)       contravene, conflict with or result in a violation of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is to
be included in the Assets or is held by the Seller or any employee of the
Seller; or

 

(d)       result in the imposition or creation of any encumbrance upon or with
respect to any of the Assets.

 

(e)       the Seller neither was, is or will be required to make any filing with
or give any notice to, or to obtain any consent from, any person in connection
with the execution and delivery of the Assets.

 

2.5 Brokers. Other than Tempest Holdings, no broker, finder or investment banker
is entitled to any brokerage, finder's or other fee or commission in connection
with the sale of the Assets based upon arrangements made by or on behalf of the
Seller or any of its Representatives.

 

2.6 Restricted Securities. The Seller understands that the Shares have not been,
and will not be, registered under the Securities Act, are being issued by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Seller’s representations as expressed herein. The
Seller understands that the Shares are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Seller and its assigns must hold the Shares indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Seller acknowledges that the Purchaser has no
obligation to register or qualify the Shares for resale. The Seller further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Purchaser which are outside of the Seller’s
control, and which the Purchaser is under no obligation and may not be able to
satisfy.

 

 

 

 3 

 

 

 

2.7 Legends. The Seller understands that the certificate representing ownership
of the Shares may be notated with the following legend:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

3.Representations and Warranties of the Purchaser.

 

The Purchaser represents and warrants, to and for the benefit of the Seller, as
follows:

 

3.1       Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida.

 

3.2       Authority; Binding Nature of Agreements. The Purchaser has the
absolute and unrestricted right, power and authority to enter into and to
perform its obligations under this Agreement.

 

3.3       Non-Contravention; Consents. This agreement does not conflict with or
result in any breach of any provision of the certificate of incorporation or
bylaws of the Purchaser.

 

3.4       Valid Issuance. The Shares to be issued in connection with this
Agreement will, when issued in accordance with the provisions of this Agreement,
be validly issued, fully paid and non-assessable restricted common stock subject
to provisions of Rule 144.

 

3.5       Brokers. The Purchaser has not become obligated to pay, and has not
taken any action that might result in any Person claiming to be entitled to
receive, any brokerage commission, finder's fee or similar commission or fee in
connection with any of the Transactions.

 

3.6       Purchaser agrees to provide $100,000 in cash at Closing for working
capital. Seller agrees and acknowledges that all disbursement of the aforesaid
funds shall be in the discretion of and shall be controlled by Purchaser.

 

4.       Pre-Closing Covenants of the Seller.

 

4.1       Operation of Business. The Seller shall ensure during the Pre-Closing
Period:

 

(a)       the Seller conducts its respective businesses and operations in the
ordinary course and in accordance with prudent practices

 

(b)       the Seller does not enter into any transaction or take any other
action outside the Ordinary Course of Business;

 

5.       Additional Covenants of the Parties.

 

5.1       Additional Agreements. The Seller and the Purchaser shall use all
reasonable efforts to take, or cause to be taken, all actions necessary to
consummate the transaction. Each party to this Agreement (i) shall make all
filings (if any) and give all notices (if any) required to be made and given by
such party in connection with the Transaction.

 

 

 

 

 4 

 

 

6.       Conditions Precedent to the Purchaser's Obligation to Close.

 

The Purchaser's obligation to purchase the Assets and the obligation of the
Purchaser to take the other actions required to be taken by it at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by the Purchaser, in whole or
in part, in writing or by otherwise effecting the Closing):

 

6.1       Accuracy of Representations. The representations and warranties made
by each of the Seller in this Agreement shall have been accurate in all material
respects as of the date of this Agreement and shall be accurate in all material
respects as of the Closing as if made on the Closing date except for any such
representations and warranties made as of a specific date, which shall have been
accurate in all material respects as of such date.

 

6.2       Performance of Obligations. All of the covenants and obligations that
the Seller are required to comply with or to perform at or prior to the Closing
shall have been duly complied with and performed in all material respects.

 

6.3       Member Approval. This Agreement and Asset sale shall have been duly
approved by the Required Member Approval.

 

6.4       Consents. Each of the Consents identified in the Disclosure Schedule,
and all other Consents required or which the Purchaser reasonably determines it
appropriate to be obtained in connection with the Transactions, shall have been
obtained and shall be in full force and effect.

 

6.5       No Material Adverse Change. There shall have been no material adverse
change in the Assets and no event shall have occurred and no condition or
circumstance shall exist that could reasonably be expected to give rise to any
such material adverse change.

 

6.6       Due Diligence. The Purchaser determines in its sole discretion that it
is satisfied with the results of its due diligence review of the Seller.

 

6.7       No Prohibition. Neither the consummation nor the performance of any
the Transactions will, directly or indirectly (with or without notice or lapse
of time), contravene or conflict with or result in a violation of, or cause the
Purchaser or any Person affiliated with either of them to suffer any adverse
consequence under, any applicable Legal Requirement or Order.

 

6.8       Litigation. There shall not be pending or threatened any Legal
Proceeding: (a) challenging or seeking to restrain or prohibit the consummation
of the Transactions; (b) relating to the sale of the Assets and seeking to
obtain from the Purchaser any damages or other relief that may be material to
the Purchaser; (c) that could materially and adversely affect the right of the
Purchaser to own or use the Assets; or (e) seeking to compel the Purchaser to
dispose of or hold separate any material assets as a result of the sale of the
Assets.

 

6.9       Release of Liens. The Seller hereby certifies that there are no Liens
or Encumbrances on the Assets.

 

7.        Conditions Precedent to the Seller's Obligation to Close.

 

The Seller’s obligation to sell the Assets and to take the other actions
required to be taken by the Seller at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Seller, in whole or in part, in writing or by
otherwise effecting the Closing):

 

7.1 Accuracy of Representations. The representations and warranties made by the
Purchaser in this Agreement shall have been accurate in all material respects as
of the date of this Agreement and shall be accurate in all material respects as
of the Closing Date as if made on the Closing Date, except for any such
representations and warranties made as of a specific date, which shall have been
accurate in all material respects as of such date, and except that any
inaccuracies in such representations and warranties will be disregarded if,
after aggregating all inaccuracies of such representations and warranties
(without duplication), such inaccuracies and the circumstances giving rise to
all such inaccuracies do not constitute a material adverse effect on Purchaser.

 

 

 

 5 

 

 

7.2 Purchaser’s Performance. All of the covenants and obligations that the
Purchaser is required to comply with or to perform at or prior to the Closing
shall have been duly complied with and performed in all material respects.

 

8.        Survival, Indemnification

 

8.1 Survival of Representations and Covenants.

 

(a)       The representations, warranties, covenants and agreements contained
herein shall survive (without limitation): (i) the Closing and the sale of the
Assets to the Purchaser; (ii) any sale or other disposition of any or all of the
Assets by the Purchaser; and (iii) the dissolution or liquidation of any party
to this Agreement. Except as set forth in Section 9.1(c), all of said
representations, warranties, covenants and obligations shall survive without
limitation as to time, unless the covenant or agreement specifies a term, in
which such covenant or agreement shall survive until the expiration of such
specified term.

 

(b)       The representations, warranties, covenants and obligations of the
Seller, and the rights and remedies that may be exercised by the Indemnitees,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or any knowledge of, any of the
Indemnitees or any of their Representatives.

 

(c)       For purposes of this Agreement, a "Claim Notice" relating to a
particular representation or warranty shall be deemed to have been given if any
Indemnitee, acting in good faith, delivers to the Seller a written notice
stating that such Indemnitee believes that there is or has been a possible
Breach of such representation or warranty and containing (i) a brief description
of the circumstances supporting such Indemnitee's belief that there is or has
been such a possible Breach, and (ii) a non-binding, preliminary estimate of the
aggregate dollar amount of the actual and potential Damages that have arisen and
may arise as a direct or indirect result of such possible Breach.

 

(d)       Indemnification by the Seller The Seller agrees to hold harmless and
indemnify each of the Indemnitees from and against, and shall compensate and
reimburse each of the Indemnitees for, any Damages that are directly or
indirectly suffered or incurred by any of the Indemnitees or to which any of the
Indemnitees may otherwise become subject at any time (regardless of whether or
not such Damages relate to any third-party claim) and that arise directly or
indirectly from or as a direct or indirect result of, or are directly or
indirectly connected with any Breach of any of the representations or warranties
made by the Seller; and

 

(e) The parties hereto hereby confirm and acknowledge that Watson Enterprises,
Inc., its affiliates, management and employees and Kitt Watson: (i) make no
representations or warranties respecting the Seller, the Assets or its business;
and (ii) shall not be responsible directly or indirectly under any theory of
liability for claims of the Buyer or its successors or assigns, including,
without limitation and without restriction, any claims for indemnity as may
arise hereunder.  

 

9.        Miscellaneous Provisions.

 

9.1 Further Assurances. Each party hereto shall execute and/or cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the Transactions.

 

9.2 Fees and Expenses. Each party shall be responsible for their own fees and
expenses

 

9.3 Attorneys' Fees. If any legal action or other legal proceeding relating to
this Agreement is brought against any party to this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys' fees, costs and
disbursements (in addition to any other relief to which the prevailing party may
be entitled).

 

 

 

 6 

 

 

9.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by email transmission
with proof of receipt,) to the address set forth beneath the name of such party
below (or to such other address or email address as such party shall have
specified in a written notice given to the other parties hereto):

 

If to the Seller:

 

Fyoosion LLC

4 Poplar Avenue

North Brunswick, NJ. 08902

Attn: Abhishek Jain

 

If to Purchaser:

 

Grom Social Enterprises, Inc.

2060 NW Boca Raton, Boulevard

Suite #6

Boca Raton, Fl. 33431

Attn: Melvin Leiner, Executive Vice President

 

9.5 Time of the Essence. Time is of the essence of this Agreement.

 

9.6 Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

9.7 Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.

 

9.8 Governing Law; Venue(a) This Agreement shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of Florida
(without giving effect to principles of conflicts of laws).

 

(b) The Purchaser and the Seller agree that, if any Proceeding is commenced
against any Indemnitee by any Person in or before any court or other tribunal
anywhere in the world, then such Indemnitee may proceed against the Seller in or
before such court or other tribunal with respect to any indemnification claim or
other claim arising directly or indirectly from or relating directly or
indirectly to such Proceeding or any of the matters alleged therein or any of
the circumstances giving rise thereto.

 

9.9 Successors and Assigns; Parties in Interest.

 

(a) This Agreement shall be binding upon: the Seller and its successors and
assigns (if any) and the Purchaser and their successors and assigns (if any).
This Agreement shall inure to the benefit of: the Seller; the Purchaser; the
other Indemnitees (subject to Section 9.6); and the respective successors and
assigns (if any) of the foregoing.

 

(b) Purchaser may freely assign any or all of their respective rights under this
Agreement (including their indemnification rights under Section 9), in whole or
in part, to any other Person without obtaining the consent or approval of any
other Person. The Seller shall not be permitted to assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the Purchaser.

 

(c) Except for the provisions of Section 9 hereof, none of the provisions of
this Agreement is intended to provide any rights or remedies to any Person other
than the parties to this Agreement and their respective successors and assigns
(if any). Without limiting the generality of the foregoing, (i) no employee of
the Seller shall have any rights under this Agreement, and (ii) no creditor of
the Seller shall have any rights under this.

 

 

 

 7 

 

 

9.10 Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The Seller agrees
that: (a) in the event of any Breach or threatened Breach by the Seller of any
covenant, obligation or other provision set forth in this Agreement, the
Purchaser shall be entitled (in addition to any other remedy that may be
available to it) to (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (ii) an injunction restraining such Breach or threatened Breach;
and (b) neither the Purchaser nor any other Indemnitee shall be required to
provide any bond or other security in connection with any such decree, order or
injunction or in connection with any related action or Proceeding.

 

9.11 Waiver.

 

(a) No failure on the part of any Person to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 

(b) No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

9.12 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Seller.

 

9.13 Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

 

9.14 Entire Agreement. This Agreement sets forth the entire understanding of the
parties relating to the subject matter thereof and supersede all prior
agreements and understandings among or between any of the parties relating to
the subject matter thereof.

 

(balance of page intentionally left blank – signature page follows)

 

 

 

 8 

 

 

 

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed and delivered as of the date first set forth above.

 

Seller:

 

FYOOSION LLC

 

 

By: /s/ Abhiskek Jain                         

Its: Manager

 

 

Purchaser:

 

GROM SOCIAL ENTERPRISES, INC.

 

 

By: /s/ Melvin Leiner                        

Melvin Leiner, Executive Vice President

Title: CEO

 

 

 

 

 

 9 

 

 

 

EXHIBIT "A"

 

BILL OF SALE

 

BILL OF SALE dated December 27, 2017, from Fyoosion, LLC a Delaware limited
liability company (“Seller"), to Grom Social Enterprises, Inc. a Florida
corporation (“Buyer”).

 

WITNESSETH, that in exchange for good and valuable consideration, the receipt of
which is hereby acknowledged by Seller, Seller hereby sells, conveys, transfers,
assigns and delivers to Buyer, its successors and assigns, to have and hold
forever the following personal property in which Seller has good and marketable
title, free and clear of all liens and encumbrances.

 

(a)       the Fyoosion software (the “Apps”);

 

(b)       the domain name “www.fyoosiaon.com”;

 

(c)       all source code and object code pertaining to the Apps;

 

(d)       all web pages, image files and html code pertaining to the websites;

 

(e)       all online accounts, including usernames and passwords, for the App or
the Websites including the Amazon cloud hosting account, the iTunes App Store
account, the Google Play account, the Apps’ Facebook pages, and any other social
media or online accounts pertaining to the Apps or the Websites; All design
assets pertaining to the Apps or the Websites including image files, wire
frames, and mock-ups;

 

(f)       all product documentation pertaining to the Apps or the Websites
including use cases and technical support matters;

 

(g)       the goodwill associated with or used exclusively in connection with
the operation of the Apps and the Websites;

 

(h)       all of Seller’s rights and obligations to the extent arising under any
contracts identified on Schedule 1.1(i) to that certain Asset Purchase
Agreement, of which this Bill of Sale is a part (the “Assumed Contracts”);.

 

(i)       all databases and user data owned by Seller and used in the operation
of the Apps and Websites, including specifically customer lists, subscriber
lists and information relative to users who downloaded the Apps;

 

(j)       all inventions, trademarks, trade names, service marks, trade secrets,
copyrights, and any applications therefor, and all computer software programs,
or applications and tangible or intangible proprietary information or material
owned by Seller and used in the Apps; and

 

(k)       all available sales literature, promotional literature, customer,
supplier and distributor lists, art work, and purchasing records used in the
operation of the Apps or the Websites.

 

 

 

 A-1 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
signed the day and year first above written.

 

Seller:

 

FYOOSION LLC

 

 

By: /s/ Abhishek Jain

Its: Manager

 

 

Buyer:

 

GROM SOCIAL ENTERPRISES, INC.

 

By: /s/ Melvin Leiner

Melvin Leiner, Executive vice President

Title: CEO

 

 

 

 A-2 

 

 

 

EXHIBIT “B”

 

ASSUMED LIABILITIES

 

 





AP Summary   Amount       Abhishek $ 10,000.00 Dimitry $ 10,000.00 Tempest
(Norman) $ 37,500.00 Martin $ 6,280.00 CVSI $ 75,238.00 CLI Marketing $ 7,720.00
CLI Dev $ 14,673.00 Reliance Accounting $ 5,835.00 Call Center - Teleiman $
49,000.00 Kount $ 3,000.00 Luda, Maria $ 2,000.00 Oasis Ads $ 435.00 GrabAds $
395.00 ClickDealer $ 10,155.00 Matomy $ 2,500.00 ClickSo $ 1,750.00 MicroCube $
750.00 W4 $ 240.00 Media Octane $ 795.00 Digital Remedy $ 6,000.00 Mint $
11,305.00 Leet Marketing $ 2,580.00 CLM $ 4,206.00       TOTAL $ 262,357.00

 

 

 B-1 

 

 

 

EXHIBIT “C”

 

FORM OF LEAKOUT AGREEMENT

 

December __, 2017

 

Grom Social Enterprises, Inc.

2060 NW Boca Raton Blvd., #6

Boca Raton, FL, 33431

 

Re:Leakout Agreement

 

Gentlemen:

 

The undersigned is a beneficial owner of shares of the common stock of Grom
Social Enterprises, Inc. (the "Company"), par value $.001 per share (the
"Shares"). The Shares were acquired as part of that certain Asset Purchase
Agreement between the Company and Fyoosion LLC (the “Agreement”). As part of the
consideration included in the Agreement, the undersigned has agreed to execute
and deliver to the Company this “leak-out” agreement applicable to the Shares
and agrees to the terms and conditions contained hereinbelow.

 

The undersigned does agree, for the benefit of the Company that the undersigned
will not, without the prior written consent of the Company, in its sole
discretion offer to sell, sell assign, pledge, hypothecate, grant any option for
the sale of, or otherwise dispose of, directly or indirectly, any of the Shares
owned by the undersigned, or subsequently acquired through the exercise of any
options, warrants or rights, or conversion of any other security, or by reason
of any stock split or other distribution of stock, or grant options, rights or
warrants with respect to any such Shares, during the twelve (12) month period
commencing on the effective date of the Agreement, except as follows: The
undersigned shall have the right, but not the obligation, to sell that number of
Shares equal to 25% of the daily average trading volume. Additional Shares may
only be sold by the undersigned with the consent of the Company, in its sole
discretion. Furthermore, the undersigned will permit all certificates evidencing
the Shares to be endorsed with the appropriate restrictive legends and will
consent to the placement of appropriate stop transfer orders with the transfer
agent of the Company.

 

Notwithstanding the foregoing, the undersigned may sell or dispose of the
Shares, provided that such sale or disposition is a privately negotiated
transaction, the transaction is in compliance with federal and state securities
laws and other applicable laws in the written opinion of counsel to the
undersigned, which counsel must be acceptable to the Company and its counsel,
and the acquirer of the Shares executes a letter agreement with the Company
substantially identical to the terms contained herein.

 

Very truly yours

 

__________________________

(signature of holder)

 

 

__________________________

Please Print Name(s)

 

 

__________________________

Number of shares of Common

Stock owned

 

 

 

 C-1 

 

 

 

EXHIBIT “D-1”

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on January 1, 2018
and is effective for all purposes as of the Effective Date (as defined below),
by and between Grom Social Enterprises, Inc., a Florida corporation (the
“Company”, or “Grom”), and Abhishek Jain (the “Employee”).

 

RECITALS:

 

WHEREAS, the Company and the Employee now desire to enter into this Agreement to
memorialize the terms and conditions under which the Employee shall hereinafter
serve as Grom’s Vice of Digital Marketing.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

 

1.            Certain Definitions. The following capitalized terms shall have
the following meanings. All other capitalized terms used herein shall have the
meanings set forth in this Agreement.

 

(a)             “Cause”: For purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder for any of the
following actions: (i) the Employee causing material harm to the Company through
(A) an uncured material breach by the Employee of the terms and provisions of
this Agreement or (B) the commission by Employee of an act or acts of gross
negligence, dishonesty, fraud or willful malfeasance in the performance of his
duties hereunder, (ii) Employee is indicted for, or convicted of, or pleads
guilty or nolo contendere with respect to, theft, fraud, a crime involving moral
turpitude or a felony under federal or applicable state law, or (iii) the
Employee’s uncured failure to perform his material duties under this Agreement.

 

(b)            “Common Stock” means the shares of common stock, par value $0.001
per share, of the Company.

 

(c)            “Contract Year” shall be a calendar year.

 

(e)             “Disability” shall mean the absence of the Employee from the
Employee’s duties to the Company for a total of 30 consecutive days, or 60 days
during any one six-month period as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company and acceptable to the Employee or the Employee’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably)

 

(f)             “Effective Date” means January 1, 2018.

 

(g)            “Good Reason”: The Employee shall have Good Reason to resign from
employment upon the occurrence of any of the following events:

 

(i)    a material breach of this Agreement by the Company.

 

The Employee must provide to the Company written notice of his resignation
within ten (10) days following the occurrence of the event or events
constituting Good Reason and the Company shall have a period of thirty (30) days
following its receipt of such notice (the “Cure Period”), the Employee shall
still be entitled to pay and benefits during the period in which to cure such
event or events. If the Company does not cure the event or events constituting
the basis for Good Reason by the end of the Cure Period, the Employee may resign
from employment within seven (7) days immediately following the last day of the
Cure Period. A resignation or other voluntary termination of employment by the
Employee that does not comply with the requirements of this Section 1(g) shall
not constitute termination for Good Reason.

 

(h)            “Section 409A” shall mean, collectively, Section 409A of the
Internal Revenue Code of 1986, as amended, and the Department of Treasury
Regulations and other interpretive guidance promulgated thereunder, including
without limitation any such regulations or other guidance that may be issued
after the date of this Agreement.

 

 

 

 D-1-1 

 

 

(i) “Fyoosion” shall mean the Grom business unit housing the assets/business
purchased by the Company from Fyoosion, LLC on December 29, 2017.

 

2.             Employment.

 

(a)            The Company shall continue to employ the Employee and the
Employee shall remain employed by the Company during the Contract Term (as
defined below) in the position set forth in Section 3 and upon the other terms
and conditions herein provided unless the Employee’s employment is terminated
earlier as provided in Section 7 hereof.

 

(b)            The term of this Agreement shall begin on the Effective Date and
shall end on the one (1) year anniversary of the Effective Date (the “Initial
Term”) and, after the expiration of the Initial Term, this Agreement shall
automatically renew for successive one (1) year terms (each a “Renewal Term”
and, collectively with all Renewal Terms and the Initial Term, the “Contract
Term”), unless this Agreement is otherwise terminated pursuant to the terms
hereof. Either party may give written notice of intent not to renew at least 30
days prior to the end of the Initial Term.

 

3.             Position and Duties.

 

(a)            During the Contract Term, the Employee shall serve as:

 

     (i)   the Vice President of Digital Marketing.

 

(b)            The Employee shall be required to spend substantially all of his
business time on the business and affairs of the Company.

 

4.             Confidential Information; Non-Solicitation; Non-Disparagement;
and Return of Company Property.

 

(a)            Confidential Information. The Employee acknowledges that he has
had and will have access to confidential information (including, but not limited
to, current and prospective confidential know-how, marketing plans, business
plans, financial and pricing information, and information regarding
acquisitions, mergers and/or joint ventures) concerning the business, customers,
clients, contacts, prospects and assets of the Company and its subsidiaries “
Grom Entities”) that is unique, valuable and not generally known outside the
Grom Entities, and which was obtained from the Grom Entities or which was
learned as a result of the performance of services by the Employee on behalf of
the Grom Entities (“Confidential Information”). The Employee agrees that he will
not, at any time, directly or indirectly, use, divulge, furnish or make
accessible to any person any Confidential Information, but instead will keep all
Confidential Information strictly and absolutely confidential and use such
Confidential Information in the furtherance of the business of the Grom
Entities; provided, however, that this provision shall not prevent the Employee
from using his general business skill and knowledge in any future employment to
the extent such skill and knowledge is not specifically related to the business
of the Confidential Information. The Employee will deliver promptly to the
Company, at the termination of his employment or at any other time at the
Company’s request, without retaining any copies (other than Employee Records, as
defined below), all documents and other materials in his possession relating,
directly or indirectly, to any Confidential Information. For purposes of this
Agreement, “Employee Records” shall mean any written or electronic records of
the Employee’s personal contacts.

 

(b)            Employee acknowledges and recognizes the competitive nature of
the business of the Company and its affiliates and accordingly agrees as
follows: During his employment and for an twenty-four (24) month period
commencing from the Date of Termination, Employee will not, directly or
indirectly engage in any of the following actions with any company operating the
Restricted Area (as defined below): (a) engage in any business for Employee's
own account that competes with the business of the Company or its affiliates,
(b) enter the employ of, or render any services to, any person engaged in any
business that competes with the business of the Company or its affiliates or (c)
acquire a financial interest in any person engaged in any business that competes
with the business of the Company or its affiliates, directly or indirectly, as
an individual, partner, stockholder, officer, director, principal, agent,
trustee or consultant. Notwithstanding anything to the contrary in this
Agreement, Employee may, directly or indirectly, own, solely as an investment,
securities of any person engaged in the business of the Company or its
affiliates which are publicly traded on a national or regional stock exchange or
on an over-the-counter market if Employee (i) is not a controlling person of, or
a member of a group which controls, such person and (ii) does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
person.

 

(c)            Non-Solicitation of Employees. During the Contract Term and for a
period of two (2) years thereafter, the Employee shall not directly or
indirectly, hire or recruit or solicit the employment or services of (whether as
an Employee, officer, director, agent, consultant or independent contractor),
any Employee, officer, director, full-time consultant or independent contractor
of the Grom Entities.

 

 

 



 D-1-2 

 

 

(d)            Non-Solicitation of Business Partners. The Employee shall not
directly or indirectly, solicit or encourage, or attempt to solicit or
encourage, any customers, suppliers, licensees, agents, consultants or
independent contractors or other business partners or business affiliates of the
Grom Entities (collectively, “Business Partners”), to cease doing business with
or modify their business relationship with the Grom Entities, or in any way
intentionally interfere with the relationship between any such Business Partner
and the Grom Entities (regardless of who initiates the contact).

 

(e)            Non-Disparagement. The Employee shall not make, and shall not
cause or direct any person or entity to make, any disparaging or untrue comments
or statements, whether written or oral, about any Grom Entity (or any
shareholder, member, director, manager or officer thereof). No Grom Entity shall
make, and shall not cause or direct any person or entity to make, any
disparaging or untrue comments or statements, whether written or oral, about
Employee. “Disparaging” comments or statements include such comments or
statements which discredit, ridicule, or defame any person or entity or place
such person or entity in a negative light or impair the reputation, goodwill or
commercial interest thereof.

 

(f)             Return of Company Property/Passwords. The Employee hereby
expressly covenants and agrees that following termination of the Employee’s
employment with the Company for any reason or at any time upon the Company’s
request, the Employee will promptly return to the Company all property of the
Company in his possession or control (whether maintained at his office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, laptop computers, cell phones and all copies of all management studies,
business or strategic plans, budgets, notebooks and other printed, typed or
written materials, documents, diaries, calendars and data of or relating to the
Grom Entities or their personnel or affairs, in whatever media maintained;
provided, that, the Employee shall be permitted to retain his Employee Records.

 

(g)            Remedies for Breach. The Employee acknowledges that a breach of
this Section 4 would immediately and irreparably harm the Grom Entities and that
a remedy at law would be inadequate to compensate the Grom Entities for their
losses by reason of such breach and therefore that the Company and/or the Grom
Entities shall, in addition to any other rights and remedies available under
this Agreement, at law or otherwise, be entitled to an injunction to be issued
by any court of competent jurisdiction enjoining and restraining the Employee
from committing any violation of this Section 4, without the necessity of
proving actual damages or posting bond, and the Employee hereby consents to the
issuance of such injunction.

 

5.             Place of Employment. During his employment hereunder, the
Employee shall be based at the Employee’s current office located at Employee’s
principal place of employment shall be North Brunswick, New Jersey. All
reasonable commuting expenses from New Jersey to the Company’s corporate offices
in Florida as well as all reasonable out of pocket expense shall be reimbursed
by the Company.

 

6.             Compensation and Related Matters. During the Employee’s
employment hereunder, the Employee shall be paid the compensation and shall be
provided with the benefits described below:

 

(a)            Annual Base Salary. The Employee’s annual base compensation
(“Annual Base Salary”) shall be $60,000 payable in monthly installments of
$5,000 and payable in accordance with the Company’s prevailing payroll
practices.

 

(b)            Additional Compensation. Based upon the goals and objectives
agreed to with the Board of Directors, the Employee will be eligible for a bonus
in an amount up to a maximum of $10,000 per month based upon the profitability
of Fyoosion using GAAP post-closing. Grom’s Chief Financial Officer shall have
the sole discretion over whether the Fyoosion bonus has been achieves and any
bonus amount.

 

(c)            Equity Compensation. As part of Employee’s compensation package
Employee shall receive a non-qualified stock option (the “Option”) exercisable
for a period of five years to purchase 100,000 shares of the Common Sock of the
Company at a strike price of $1.50 per share. This option shall vest pro-rata
over a 36-month period at the rate of 2,777 shares per month commencing on
February 1, 2018. These options only vest if Fyoosion attains profitability
post-closing. If Fyoosion is not profitable, the options shall not vest The
terms related to Options are as follows:

 

(i)All vested options must be exercised within 90 days from the termination of
employment

 

(ii)Options, whether vested or unvested shall be immediately forfeited in the
event of termination of employment for cause and including, but not limited to,
fraud, theft, Employee dishonesty and violation of Company policy; purchasing or
selling securities of the Company without written authorization information
guidelines, breaching any duty of confidentiality including that required
competing with the Company; or a finding by the Company's Board that the
Employee has acted against the interests of the Company

 

 

 

 

 D-1-3 

 

 

Upon the occurrence of any of the following events, the Employee's rights with
respect to Options granted to him hereunder shall be adjusted as hereinafter
provided unless otherwise specifically provided in a written agreement between
the Employee and the Company relating to such Options:

 

If the shares of common stock shall be subdivided or combined into a greater or
smaller number of shares or if the Company shall issue any shares of its common
stock as a stock dividend on its outstanding common stock, the number of shares
of common stock deliverable upon the exercise of Options shall be appropriately
increased or decreased proportionately, and appropriate adjustments shall be
made in the purchase price per share to reflect such subdivision, combination or
stock dividend.

 

- If the Company is to be consolidated with or acquired by another entity
pursuant to an Acquisition, the Board of any entity assuming the obligations of
the Company hereunder (the "Successor Board") shall either (i) make appropriate
provision for the continuation of such Options by substituting on an equitable
basis for the shares then subject to such Options the consideration payable with
respect to the outstanding shares of common stock in connection with the
Acquisition; or (ii) terminate all Options in exchange for a cash payment equal
to the excess of the fair market value of the shares subject to such Options
over the exercise price thereof.

 

- In the event of a recapitalization or reorganization of the Company pursuant
to which securities of the Company or of another corporation are issued with
respect to the outstanding shares of common stock, the Employee upon exercising
Options shall be entitled to receive for the purchase price paid upon such
exercise the securities he would have received if he had exercised his Options
prior to such recapitalization or reorganization.

 

- Except as expressly provided herein, no issuance by the Company of shares of
common stock of any class or securities convertible into shares of common stock
of any class shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares subject to Options. No
adjustments shall be made for dividends or other distributions paid in cash or
in property other than securities of the Company.

 

(d)            Benefits. The Employee shall be entitled to participate in or
receive benefits under any Employee benefit plan or other arrangement made
available by the Company to any of its Employees (including, without limitation,
the Company’s medical, 401(k) and similar plans as may be approved by the Board,
collectively, the “Benefits”), on terms at least as favorable as those on which
other senior Employees of the Company shall participate with Employee
contribution for benefit plans determined annually; provided, however, that the
Employee shall be entitled to four weeks of paid vacation during each Contract
Year, exclusive of Company holidays.

 

(e)            Expenses. The Company shall reimburse the Employee for all
reasonable travel and other business expenses incurred by the Employee in the
performance of his duties to the Company hereunder. Such expenses shall be
reimbursable in accordance with prevailing policies of the Company upon
submission of verifiable receipts.

 

7.            Termination. The Employee’s employment hereunder may be terminated
prior to the end of the Contract Term by the Company or the Employee, as
applicable, without any breach of this Agreement only under the following
circumstances:

 

(a)            Death. This Agreement and the Employee’s employment hereunder
shall terminate upon the Employee’s death.

 

(b)            Disability. If the Disability of the Employee has occurred during
the Contract Term, the Company may give the Employee written notice of its
intention to terminate the Employee’s employment. In such event, the Employee’s
employment with the Company (including the rights to receive compensation and
benefits, except as otherwise required by law) shall terminate effective on the
30th day after receipt of such notice by the Employee, provided that within the
30 days after such receipt, the Employee shall not have returned to full-time
performance of his duties.

 

(c)            Cause. The Company may terminate the Employee’s employment
hereunder for Cause immediately upon the Company providing notice of termination
to Employee.

 

(d)            Without Cause. The Company may terminate the Employee’s
employment hereunder without Cause upon 30 days’ notice.

 

 

 



 D-1-4 

 

 

(i)                 In the event the Company terminates Employee’s employment
for Good Reason, the Company shall pay the Employee severance as follows: the
Employee shall be eligible for 3 months of severance payments at the monthly
rate of $5,000.00 payable in accordance with the Company’s payroll policies.

 

(ii)                In the event the Company terminates Employee’s employment
before the end of the Initial Term for Cause or Employee resigns his employment
without Good Reason, Employee will be entitled to the salary and benefits he has
accrued up until that date, but the Company shall have no further obligations to
Employee and shall have no obligation to pay Employee a bonus, pro-rated or
otherwise, for the work he has performed during the year of the termination.

 

(e)             Good Reason. The Employee may resign from his employment for
Good Reason (as provided in Section 1(g)).

 

(f)              Resignation without Good Reason. The Employee may resign his
employment without Good Reason upon 30 days written notice to the Company.

 

(g)             Notice of Termination. Any termination of the Employee’s
employment hereunder by the Company or the Employee (other than by reason of the
Employee’s death) shall be communicated by a notice of termination to the other
party hereto. For purposes of this Agreement, a “notice of termination” shall
mean a written notice which (i) indicates the specific termination provision in
the Agreement relied upon, (ii) sets forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision indicated and (iii) specifies the effective date
of the termination.

 

8.             Arbitration. In the event that the Company or the Employee, his
spouse or any other person claiming benefits on behalf of or through Employee,
has a dispute or claim based upon this Agreement, including the interpretation
or application of the terms and provisions of this Agreement, the sole and
exclusive remedy is for that party to submit the dispute to binding arbitration
in accordance with the rules of arbitration of the American Arbitration
Association (“AAA”) in Florida. Any arbitrator selected to arbitrate any such
dispute shall be independent and neutral and will have the power to interpret
this Agreement. Any determination or decision by the arbitrator shall be binding
upon the parties and may be enforced in any court of law. The expenses of the
arbitrator will be paid 50% by the Company and 50% by Employee, his spouse or
other person, as the case may be, provided that the arbitrator shall be free to
apportion such fees between the parties as he/she may determine in his/her
discretion as permitted by the AAA rules of arbitration. The parties agree that
this arbitration provision does not apply to the right of the Employee to file a
charge, testify, assist or participate in any manner in an investigation,
hearing or proceeding before the Equal Employment Opportunity Commission or any
other agency pertaining to any matters covered by this Agreement and within the
jurisdiction of the agency; and that the prevailing party shall receive
attorney’s fees.

 

9.             Binding on Successors. This Agreement shall be binding upon and
inure to the benefit of the Company, the Employee and their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

 

10.           Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Florida, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

 

11.           Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

12.           Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile transmission or certified or registered mail, postage prepaid, as
follows:

 

If to Employee:

 

Abhishek Jain

4 Poplar Avenue

North Brunswick, NJ. 08902

 

 

 

 D-1-5 

 

 

If to Company:

 

Grom Social Enterprises, Inc.

2060 NW Boca Raton Blvd., Suite #6

Boca Raton, FL 33431

Attention: Melvin Leiner, Executive VP

 

or at any other address as any party shall have specified by notice in writing
to the other parties.

 

13.           Severability. In the event that any paragraph or provision of this
Agreement shall be held to be illegal or unenforceable, the entire Agreement
shall not fail on account thereof. It is further agreed that if any one or more
of such paragraphs or provisions shall be judged to be void as going beyond what
is reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.

 

14.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Such counterparts may be
delivered by fax or e-mail/.pdf transmission, such shall not impair the validity
thereof.

 

15.           Entire Agreement. The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Employee by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement. The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. This Agreement terminates and supersedes any and all prior agreements
and understandings (whether written or oral) between the parties with respect to
the subject matter of this Agreement.

 

16.           Amendments; Waivers. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by the Employee and a
disinterested officer or director of the Company. By an instrument in writing
similarly executed, the Employee or the Company may waive compliance by the
other party or parties with any provision of this Agreement that such other
party was or is obligated to comply with or perform; provided, however, that
such waiver shall not operate as a waiver of, or estoppel with respect to, any
other or subsequent failure. No failure to exercise and no delay in exercising
any right, remedy, or power hereunder preclude any other or further exercise of
any other right, remedy, or power provided herein or by law or in equity.

 

17.           Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
in the event that the Company determines that any compensation or benefits
payable or provided under this Agreement (including the Severance Payment) may
be subject to Section 409A, the Company may adopt (without any obligation to do
so or to indemnify the Employee for failure to do so) such limited amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to: (i) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A; provided,
however, that before the Company adopts any such amendment to this Agreement or
policy (excluding for this purpose a policy that applies generally to plans or
arrangements in addition to this Agreement), the Company will provide notice to
the Employee reasonably in advance of adopting the amendment or policy of the
need and appropriateness of such amendment or policy. No provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from the Employee or any
other individual to the Company or any of the Company’s affiliates, Employees or
agents.

 

 

[Remainder of page left blank intentionally; signature page follows]

 

 

 

 D-1-6 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 29th Day
of December, 2017.

 

 

 

   

Employee

 

 

/s/ Abhishek Jain                                    

Abhishek Jain

 

GROM SOCIAL ENTERPRISES, INC. 

 

 

By: /s/ Melvin Leiner                             

Melvin Leiner, Executive Vice President





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 D-1-7 

 

 

 

EXHIBIT “D-2”

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on January 1, 2018
and is effective for all purposes as of the Effective Date (as defined below),
by and between Grom Social Enterprises, Inc., a Florida corporation (the
“Company”, or “Grom”), and Dimitry Polonskiy (the “Employee”).

 

RECITALS:

 

WHEREAS, the Company and the Employee now desire to enter into this Agreement to
memorialize the terms and conditions under which the Employee shall hereinafter
serve as Grom’s Software Engineer.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

 

1.            Certain Definitions. The following capitalized terms shall have
the following meanings. All other capitalized terms used herein shall have the
meanings set forth in this Agreement.

  

(a)            “Cause”: For purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder for any of the
following actions: (i) the Employee causing material harm to the Company through
(A) an uncured material breach by the Employee of the terms and provisions of
this Agreement or (B) the commission by Employee of an act or acts of gross
negligence, dishonesty, fraud or willful malfeasance in the performance of his
duties hereunder, (ii) Employee is indicted for, or convicted of, or pleads
guilty or nolo contendere with respect to, theft, fraud, a crime involving moral
turpitude or a felony under federal or applicable state law, or (iii) the
Employee’s uncured failure to perform his material duties under this Agreement.

 

(b)            “Common Stock” means the shares of common stock, par value $0.001
per share, of the Company.

 

(c)            “Contract Year” shall be a calendar year.

 

(e)            “Disability” shall mean the absence of the Employee from the
Employee’s duties to the Company for a total of 30 consecutive days, or 60 days
during any one six-month period as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company and acceptable to the Employee or the Employee’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably)

 

(f)             “Effective Date” means January 1, 2018.

 

(g)            “Good Reason”: The Employee shall have Good Reason to resign from
employment upon the occurrence of any of the following events:

 

(i)              a material breach of this Agreement by the Company.

 

The Employee must provide to the Company written notice of his resignation
within ten (10) days following the occurrence of the event or events
constituting Good Reason and the Company shall have a period of thirty (30) days
following its receipt of such notice (the “Cure Period”), the Employee shall
still be entitled to pay and benefits during the period in which to cure such
event or events. If the Company does not cure the event or events constituting
the basis for Good Reason by the end of the Cure Period, the Employee may resign
from employment within seven (7) days immediately following the last day of the
Cure Period. A resignation or other voluntary termination of employment by the
Employee that does not comply with the requirements of this Section 1(g) shall
not constitute termination for Good Reason.

 

(h)            “Section 409A” shall mean, collectively, Section 409A of the
Internal Revenue Code of 1986, as amended, and the Department of Treasury
Regulations and other interpretive guidance promulgated thereunder, including
without limitation any such regulations or other guidance that may be issued
after the date of this Agreement.

 

(i)             “Fyoosion” shall mean the Grom business unit housing the
assets/business purchased by the Company from Fyoosion, LLC on December 29,
2017.

 

 

 

 D-2-1 

 

 

2.             Employment.

 

(a)            The Company shall continue to employ the Employee and the
Employee shall remain employed by the Company during the Contract Term (as
defined below) in the position set forth in Section 3 and upon the other terms
and conditions herein provided unless the Employee’s employment is terminated
earlier as provided in Section 7 hereof.

 

(b)            The term of this Agreement shall begin on the Effective Date and
shall end on the one (1) year anniversary of the Effective Date (the “Initial
Term”) and, after the expiration of the Initial Term, this Agreement shall
automatically renew for successive one (1) year terms (each a “Renewal Term”
and, collectively with all Renewal Terms and the Initial Term, the “Contract
Term”), unless this Agreement is otherwise terminated pursuant to the terms
hereof. Either party may give written notice of intent not to renew at least 30
days prior to the end of the Initial Term.

 

3.             Position and Duties.

 

(a)             During the Contract Term, the Employee shall serve as a software
engineer for Grom;

 

(b)            The Employee shall be required to spend substantially all of his
business time on the business and affairs of the Company.

 

4.             Confidential Information; Non-Solicitation; Non-Disparagement;
and Return of Company Property.

 

(a)             Confidential Information. The Employee acknowledges that he has
had and will have access to confidential information (including, but not limited
to, current and prospective confidential know-how, marketing plans, business
plans, financial and pricing information, and information regarding
acquisitions, mergers and/or joint ventures) concerning the business, customers,
clients, contacts, prospects and assets of the Company and its subsidiaries “
Grom Entities”) that is unique, valuable and not generally known outside the
Grom Entities, and which was obtained from the Grom Entities or which was
learned as a result of the performance of services by the Employee on behalf of
the Grom Entities (“Confidential Information”). The Employee agrees that he will
not, at any time, directly or indirectly, use, divulge, furnish or make
accessible to any person any Confidential Information, but instead will keep all
Confidential Information strictly and absolutely confidential and use such
Confidential Information in the furtherance of the business of the Grom
Entities; provided, however, that this provision shall not prevent the Employee
from using his general business skill and knowledge in any future employment to
the extent such skill and knowledge is not specifically related to the business
of the Confidential Information. The Employee will deliver promptly to the
Company, at the termination of his employment or at any other time at the
Company’s request, without retaining any copies (other than Employee Records, as
defined below), all documents and other materials in his possession relating,
directly or indirectly, to any Confidential Information. For purposes of this
Agreement, “Employee Records” shall mean any written or electronic records of
the Employee’s personal contacts.

 

(b)            Employee acknowledges and recognizes the competitive nature of
the business of the Company and its affiliates and accordingly agrees as
follows: During his employment and for an twenty-four (24) month period
commencing from the Date of Termination, Employee will not, directly or
indirectly engage in any of the following actions with any company operating the
Restricted Area (as defined below): (a) engage in any business for Employee's
own account that competes with the business of the Company or its affiliates,
(b) enter the employ of, or render any services to, any person engaged in any
business that competes with the business of the Company or its affiliates or (c)
acquire a financial interest in any person engaged in any business that competes
with the business of the Company or its affiliates, directly or indirectly, as
an individual, partner, stockholder, officer, director, principal, agent,
trustee or consultant. Notwithstanding anything to the contrary in this
Agreement, Employee may, directly or indirectly, own, solely as an investment,
securities of any person engaged in the business of the Company or its
affiliates which are publicly traded on a national or regional stock exchange or
on an over-the-counter market if Employee (i) is not a controlling person of, or
a member of a group which controls, such person and (ii) does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
person.

 

(c)            Non-Solicitation of Employees. During the Contract Term and for a
period of two (2) years thereafter, the Employee shall not directly or
indirectly, hire or recruit or solicit the employment or services of (whether as
an Employee, officer, director, agent, consultant or independent contractor),
any Employee, officer, director, full-time consultant or independent contractor
of the Grom Entities.

 

 

 

 D-2-2 

 

 

 

(d)            Non-Solicitation of Business Partners. The Employee shall not
directly or indirectly, solicit or encourage, or attempt to solicit or
encourage, any customers, suppliers, licensees, agents, consultants or
independent contractors or other business partners or business affiliates of the
Grom Entities (collectively, “Business Partners”), to cease doing business with
or modify their business relationship with the Grom Entities, or in any way
intentionally interfere with the relationship between any such Business Partner
and the Grom Entities (regardless of who initiates the contact).

 

(e)             Non-Disparagement. The Employee shall not make, and shall not
cause or direct any person or entity to make, any disparaging or untrue comments
or statements, whether written or oral, about any Grom Entity (or any
shareholder, member, director, manager or officer thereof). No Grom Entity shall
make, and shall not cause or direct any person or entity to make, any
disparaging or untrue comments or statements, whether written or oral, about
Employee. “Disparaging” comments or statements include such comments or
statements which discredit, ridicule, or defame any person or entity or place
such person or entity in a negative light or impair the reputation, goodwill or
commercial interest thereof.

 

(f)             Return of Company Property/Passwords. The Employee hereby
expressly covenants and agrees that following termination of the Employee’s
employment with the Company for any reason or at any time upon the Company’s
request, the Employee will promptly return to the Company all property of the
Company in his possession or control (whether maintained at his office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, laptop computers, cell phones and all copies of all management studies,
business or strategic plans, budgets, notebooks and other printed, typed or
written materials, documents, diaries, calendars and data of or relating to the
Grom Entities or their personnel or affairs, in whatever media maintained;
provided, that, the Employee shall be permitted to retain his Employee Records.

 

(g)            Remedies for Breach. The Employee acknowledges that a breach of
this Section 4 would immediately and irreparably harm the Grom Entities and that
a remedy at law would be inadequate to compensate the Grom Entities for their
losses by reason of such breach and therefore that the Company and/or the Grom
Entities shall, in addition to any other rights and remedies available under
this Agreement, at law or otherwise, be entitled to an injunction to be issued
by any court of competent jurisdiction enjoining and restraining the Employee
from committing any violation of this Section 4, without the necessity of
proving actual damages or posting bond, and the Employee hereby consents to the
issuance of such injunction.

 

5.             Place of Employment. During his employment hereunder, the
Employee shall be based at any location of his preference.

 

6.             Compensation and Related Matters. During the Employee’s
employment hereunder, the Employee shall be paid the compensation and shall be
provided with the benefits described below:

 

(a)            Annual Base Salary. The Employee’s annual base compensation
(“Annual Base Salary”) shall be $48,000 payable in monthly installments of
$5,000 and payable in accordance with the Company’s prevailing payroll practice.

 

(b)            Equity Compensation. As part of Employee’s compensation package
Employee shall receive a non-qualified stock option (the “Option”) exercisable
for a period of five years to purchase 15,000 shares of the Common Stock of the
Company at a strike price of $1.50 per share. This option shall vest pro-rata
over a 36-month period at the rate of 417 shares per month commencing on
February 1, 2018. These options only vest if Fyoosion attains profitability
post-closing. If Fyoosion is not profitable, the options shall not vest The
terms related to Options are as follows:

 

(i)All vested options must be exercised within 90 days from the termination of
employment

 

(ii)Options, whether vested or unvested shall be immediately forfeited in the
event of termination of employment for cause and including, but not limited to,
fraud, theft, Employee dishonesty and violation of Company policy; purchasing or
selling securities of the Company without written authorization information
guidelines, breaching any duty of confidentiality including that required
competing with the Company; or a finding by the Company's Board that the
Employee has acted against the interests of the Company

 

Upon the occurrence of any of the following events, the Employee's rights with
respect to Options granted to him hereunder shall be adjusted as hereinafter
provided unless otherwise specifically provided in a written agreement between
the Employee and the Company relating to such Options:

 

 

 

 D-2-3 

 

 

If the shares of common stock shall be subdivided or combined into a greater or
smaller number of shares or if the Company shall issue any shares of its common
stock as a stock dividend on its outstanding common stock, the number of shares
of common stock deliverable upon the exercise of Options shall be appropriately
increased or decreased proportionately, and appropriate adjustments shall be
made in the purchase price per share to reflect such subdivision, combination or
stock dividend.

 

- If the Company is to be consolidated with or acquired by another entity
pursuant to an Acquisition, the Board of any entity assuming the obligations of
the Company hereunder (the "Successor Board") shall either (i) make appropriate
provision for the continuation of such Options by substituting on an equitable
basis for the shares then subject to such Options the consideration payable with
respect to the outstanding shares of common stock in connection with the
Acquisition; or (ii) terminate all Options in exchange for a cash payment equal
to the excess of the fair market value of the shares subject to such Options
over the exercise price thereof.

 

- In the event of a recapitalization or reorganization of the Company pursuant
to which securities of the Company or of another corporation are issued with
respect to the outstanding shares of common stock, the Employee upon exercising
Options shall be entitled to receive for the purchase price paid upon such
exercise the securities he would have received if he had exercised his Options
prior to such recapitalization or reorganization.

 

- Except as expressly provided herein, no issuance by the Company of shares of
common stock of any class or securities convertible into shares of common stock
of any class shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares subject to Options. No
adjustments shall be made for dividends or other distributions paid in cash or
in property other than securities of the Company.

 

(d)            Benefits. The Employee shall be entitled to participate in or
receive benefits under any Employee benefit plan or other arrangement made
available by the Company to any of its Employees (including, without limitation,
the Company’s medical, 401(k) and similar plans as may be approved by the Board,
collectively, the “Benefits”), on terms at least as favorable as those on which
other senior Employees of the Company shall participate with Employee
contribution for benefit plans determined annually; provided, however, that the
Employee shall be entitled to four weeks of paid vacation during each Contract
Year, exclusive of Company holidays.

 

(e)             Expenses. The Company shall reimburse the Employee for all
reasonable travel and other business expenses incurred by the Employee in the
performance of his duties to the Company hereunder. Such expenses shall be
reimbursable in accordance with prevailing policies of the Company upon
submission of verifiable receipts.

 

7.            Termination. The Employee’s employment hereunder may be terminated
prior to the end of the Contract Term by the Company or the Employee, as
applicable, without any breach of this Agreement only under the following
circumstances:

 

(a)            Death. This Agreement and the Employee’s employment hereunder
shall terminate upon the Employee’s death.

 

(b)            Disability. If the Disability of the Employee has occurred during
the Contract Term, the Company may give the Employee written notice of its
intention to terminate the Employee’s employment. In such event, the Employee’s
employment with the Company (including the rights to receive compensation and
benefits, except as otherwise required by law) shall terminate effective on the
30th day after receipt of such notice by the Employee, provided that within the
30 days after such receipt, the Employee shall not have returned to full-time
performance of his duties.

 

(c)             Cause. The Company may terminate the Employee’s employment
hereunder for Cause immediately upon the Company providing notice of termination
to Employee.

 

(d)            Without Cause. The Company may terminate the Employee’s
employment hereunder without Cause upon 30 days’ notice.

 

(i)                 In the event the Company terminates Employee’s employment
for Good Reason, the Company shall pay the Employee severance as follows: the
Employee shall be eligible for 3 months of severance payments at the monthly
rate of $5,000.00 payable in accordance with the Company’s payroll policies.

 

(ii)                In the event the Company terminates Employee’s employment
before the end of the Initial Term for Cause or Employee resigns his employment
without Good Reason, Employee will be entitled to the salary and benefits he has
accrued up until that date but the Company shall have no further obligations to
Employee and shall have no obligation to pay Employee a bonus, pro-rated or
otherwise, for the work he has performed during the year of the termination.

 

 

 

 D-2-4 

 

 

(e)             Good Reason. The Employee may resign from his employment for
Good Reason (as provided in Section 1(g)).

 

(f)             Resignation without Good Reason. The Employee may resign his
employment without Good Reason upon 30 days written notice to the Company.

 

(g)            Notice of Termination. Any termination of the Employee’s
employment hereunder by the Company or the Employee (other than by reason of the
Employee’s death) shall be communicated by a notice of termination to the other
party hereto. For purposes of this Agreement, a “notice of termination” shall
mean a written notice which (i) indicates the specific termination provision in
the Agreement relied upon, (ii) sets forth in reasonable detail any facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision indicated and (iii) specifies the effective date
of the termination.

 

8.             Arbitration. In the event that the Company or the Employee, his
spouse or any other person claiming benefits on behalf of or through Employee,
has a dispute or claim based upon this Agreement, including the interpretation
or application of the terms and provisions of this Agreement, the sole and
exclusive remedy is for that party to submit the dispute to binding arbitration
in accordance with the rules of arbitration of the American Arbitration
Association (“AAA”) in Florida. Any arbitrator selected to arbitrate any such
dispute shall be independent and neutral and will have the power to interpret
this Agreement. Any determination or decision by the arbitrator shall be binding
upon the parties and may be enforced in any court of law. The expenses of the
arbitrator will be paid 50% by the Company and 50% by Employee, his spouse or
other person, as the case may be, provided that the arbitrator shall be free to
apportion such fees between the parties as he/she may determine in his/her
discretion as permitted by the AAA rules of arbitration. The parties agree that
this arbitration provision does not apply to the right of the Employee to file a
charge, testify, assist or participate in any manner in an investigation,
hearing or proceeding before the Equal Employment Opportunity Commission or any
other agency pertaining to any matters covered by this Agreement and within the
jurisdiction of the agency; and that the prevailing party shall receive
attorney’s fees.

 

9.             Binding on Successors. This Agreement shall be binding upon and
inure to the benefit of the Company, the Employee and their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

 

10.           Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Florida, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.

 

11.           Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

12.           Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile transmission or certified or registered mail, postage prepaid, as
follows:

 

If to Employee:

 

Dimitry Polonskiy

4 Poplar Avenue

North Brunswick, NJ. 08902

 

 

If to Company:

 

Grom Social

2060 NW Boca Raton Blvd., Suite #6

Boca Raton, FL 33431

Attention: Mel Leiner, Executive VP

 

or at any other address as any party shall have specified by notice in writing
to the other parties.

 

 

 

 D-2-5 

 

 

13.           Severability. In the event that any paragraph or provision of this
Agreement shall be held to be illegal or unenforceable, the entire Agreement
shall not fail on account thereof. It is further agreed that if any one or more
of such paragraphs or provisions shall be judged to be void as going beyond what
is reasonable in all of the circumstances for the protection of the interests of
the Company, but would be valid if part of the wording thereof were deleted or
the period thereof reduced or the range of activities covered thereby reduced in
scope, the said reduction shall be deemed to apply with such modifications as
may be necessary to make them valid and effective and any such modification
shall not thereby affect the validity of any other paragraph or provisions
contained in this Agreement.

 

14.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Such counterparts may be
delivered by fax or e-mail/.pdf transmission, such shall not impair the validity
thereof.

 

15.           Entire Agreement. The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Employee by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement. The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. This Agreement terminates and supersedes any and all prior agreements
and understandings (whether written or oral) between the parties with respect to
the subject matter of this Agreement.

 

16.           Amendments; Waivers. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by the Employee and a
disinterested officer or director of the Company. By an instrument in writing
similarly executed, the Employee or the Company may waive compliance by the
other party or parties with any provision of this Agreement that such other
party was or is obligated to comply with or perform; provided, however, that
such waiver shall not operate as a waiver of, or estoppel with respect to, any
other or subsequent failure. No failure to exercise and no delay in exercising
any right, remedy, or power hereunder preclude any other or further exercise of
any other right, remedy, or power provided herein or by law or in equity.

 

17.           Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
in the event that the Company determines that any compensation or benefits
payable or provided under this Agreement (including the Severance Payment) may
be subject to Section 409A, the Company may adopt (without any obligation to do
so or to indemnify the Employee for failure to do so) such limited amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to: (i) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A; provided,
however, that before the Company adopts any such amendment to this Agreement or
policy (excluding for this purpose a policy that applies generally to plans or
arrangements in addition to this Agreement), the Company will provide notice to
the Employee reasonably in advance of adopting the amendment or policy of the
need and appropriateness of such amendment or policy. No provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from the Employee or any
other individual to the Company or any of the Company’s affiliates, Employees or
agents.

 

 

[Remainder of page left blank intentionally; signature page follows]

 

 

 

 

 D-2-6 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 29th day
of December, 2017.

 



   

Employee:

 

/s/ Dimitry Polonskiy                                     

Dimitry Polonskiy

 

 

GROM SOCIAL ENTERPRISES, INC. 

 

 

 

By: /s/ Melvin Leiner                                    

Melvin Leiner, Executive Vice President

 

 

 

 

 

 

 

 



 D-2-7 

 

 

 

